I



AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                       FILED
                                          UNITED STATES DISTRICT COUR'"                                                     MAR 0 1 2019
                                              SOUTHERN DISTRICT OF CALIFORNIA                                         CLERK US DISTRICT COURT
                                                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                       JUDGMENT IN A              cru.i,m.,  A1   r •
                                                                                                                             \O:F          DEPUTY

                                     v.                                         (For Offenses Committed On or After November 1, 1987)

                  RUSBEL GUTIERREZ-REYNA                                           Case Number:         ! 8CR5l12-DMS

                                                                                Michael Stein CJA
                                                                                Defendant's Attorney
    REGISTRATION NO.                 28868359
    D-
    THE DEFENDANT:
    IZl pleaded guilty to couut(s)         1 of the Information
    Accordingly, the defendant is adjudged guilty of such couut(s), which involve the following offense(s):
                                                                                                                                   Count
    Title & Section                       Nature of Offense                                                                      Number(s)
    8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                                   1




        The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count( s)
    D     Count(s)                                                     is              dismissed on the motion of the United States.

          Assessment: $100.00


          JVTA Assessment*: $
    D
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    Ill   No fine                  D Forfeiture pursuant to order filed                                                     , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                                March 1 2019
                                                                                Date oflmposition of Sente~


                                                                                             '  ; ' \ " " WI
                                                                                HON. Dana M. Sabraw
                                                                                                               ~
                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                                 18CR5112-DMS
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:               RUSBEL GUTIERREZ-REYNA                                                    Judgment - Page 2 of 2
CASE NUMBER:             18CR5112-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THIRTY (30) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 oo    The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to FCI Taft for family visitation.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
                                                               on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


  at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR5112-DMS
